DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application with Application Number 17/185,165 filed on 02/25/2021 is presented for examination. Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Suzuki (2009/0112496).
With respect to claims 1 and 6, Zuzuki discloses a charge and discharge control apparatus (Fig. 1, 30/20: Charge/discharge apparatus with a charge/discharge control switch 4), comprising: 
a first power supply circuit configured to supply power to a power supply target based on received power (Fig. 1, First power to load using the charging control FET 5 and discharging 6 control FET switches to supply power to the load); 
a charging circuit configured to charge a charging target based on received power (Para. # 38); a second power supply circuit configured to supply power to the power supply target based on discharge power output from the charging target (Para. # 39); and 
a control unit configured to control operations of the first power supply circuit and the second power supply circuit (Para. # 39 and 40), wherein 

    PNG
    media_image1.png
    525
    702
    media_image1.png
    Greyscale

when a voltage of the charging target is lower than a predetermined value, the control unit causes the first power supply circuit to supply power to the power supply target (Para. # 0048: charging current value required by the CPU 13. Upon receiving notification from the CPU 13 that the cell voltage has reached a predetermined voltage, the controller 34 switches from constant-current charge to constant-voltage charge, and maintains the output voltage from the charging section 35 at a charging voltage value required by the CPU 13. Upon receiving notification from the CPU 13 that the charging current value has dropped to the current value at end-of charge, the controller 34 terminates the charging of the secondary battery 7).
With respect to claim 2, Zuzuki discloses the charge and discharge control apparatus as described above, wherein when the voltage of the charging target is the predetermined value or higher, the control unit causes the second power supply circuit to supply power to the power supply target (Para. #. 008, 0060).
With respect to claim 3, Zuzuki discloses the charge and discharge control apparatus as described above, wherein the second power supply circuit has higher power conversion efficiency than the first power supply circuit (Para. # 49: the conversion is stably maintained at a predetermined voltage value required by the battery pack with the controller 34 detection of the higher value).  
With respect to claim 4, Zuzuki discloses the charge and discharge control apparatus as described above, wherein the first power supply circuit is a switching regulator (Fig. 1, 4: charge/discharge control performs the switch regulation/control).  
With respect to claim 5 Zuzuki discloses the charge and discharge control apparatus as described above, wherein when the voltage of the charging target changes from lower than the predetermined value to the predetermined value or higher (Para. # 0019: controller controlling high voltage charging target for required time), the control unit switches a supply source of power to the power supply target from the first power supply circuit to the second power supply circuit (The charge FET 5 or switch turned off to control the required power supply to the output).
With respect to claim 2, Zuzuki discloses an electronic device, comprising the charge and discharge control apparatus according to claim 1 (A CPU 13 and fig. 1, 30 is an electronic device is a note book PC).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859